Case 2:20-cv-00641-HCN-JCB Document 5 Filed 09/23/20 PageID.223 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


                                                           MEMORANDUM DECISION
    GREGORY R. MILLER,                                         AND ORDER

                  Plaintiff,
                                                               Case No. 2:20-cv-00641
    v.

    FLUENT HOME, LLC, et al.,                          District Judge Howard C. Nielson, Jr.

                  Defendants.                           Magistrate Judge Jared C. Bennett


          Contemporaneously with the filing of the Complaint, Defendants filed a document

entitled “Defendants’ Ex Parte Emergency Motion to Seal” in which they ask this court to seal

this case. 1 Defendants provide numerous exhibits showing that Plaintiff Gregory R. Miller (“Mr.

Miller”) has been sanctioned in state court several times and, eventually, was labeled a vexatious

litigant for asserting some of the claims that Mr. Miller has apparently brought to this court. 2

Because Defendants assert that at least some of the claims that Mr. Miller asserts in this action

are the same baseless claims that got him disciplined in state court, Defendants ask this court to

either seal the complaint or this entire case to protect Defendants from further reputational




1
    ECF No. 1.
2
    Id. at 2-9.
Case 2:20-cv-00641-HCN-JCB Document 5 Filed 09/23/20 PageID.224 Page 2 of 4




damage that may result if Mr. Miller’ purportedly improper accusations are allowed to remain

public. 3 As shown below, this court denies Defendants’ motion to seal.

          Although courts have discretion, 4 sealing litigation documents, to say nothing of entire

cases, is disfavored in the United States. In fact, DUCivR 5-2(a) provides, “Court records are

presumptively open to the public. Unless restricted by statute or court order, the sealing of civil

cases is highly discouraged. In extraordinary circumstances, a judge may order a case to be

sealed by granting a party’s motion or sua sponte.” The reason that sealing documents and entire

cases is “disfavored” is because “[i]n the United States, there is both a constitutional (First

Amendment) and a common law right of public access to judicial documents-defined as

documents that are ‘relevant to the performance of the judicial function and useful in the judicial

process.”’ 5 Given this constitutional and common law foundation for open courts, court records

are presumed open to the public. Indeed, sealing entire cases is even more disfavored because

doing so “conceal[s] the very existence of lawsuits from the public” 6 and, therefore, is a measure

of last resort. 7


3
    Id. at 10-12.
4
  Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007) (stating that sealing court records is
“left to the sound discretion of the district court”).
5
  Veleron Holding, B.V. v. Stanley, No. 12 CIV. 5966 CM, 2014 WL 1569610, at *6 (S.D.N.Y.
Apr. 16, 2014) (quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir.1995); and then
citing Amodeo, 71 F.3d 1044, 1048 (2d Cir.1995)); see also United States v. Bacon, 950 F.3d
1286, 1292 (10th Cir. 2020) (‘“Courts have long recognized a common-law right of access to
judicial records.”’ (citations omitted)).
6
    Standard Chartered Bank Int’l (Am.) Ltd. v. Calvo, 757 F.Supp.2d 258, 260 (S.D.N.Y. 2010).
7
    In re Platinum & Palladium Commodities Litig., 828 F.Supp.2d 602, 604 (S.D.N.Y. 2011).


                                                   2
Case 2:20-cv-00641-HCN-JCB Document 5 Filed 09/23/20 PageID.225 Page 3 of 4




          To overcome the heavy presumption in favor of keeping records and cases open to the

public, a party must show that the interests of sealing a case “heavily outweigh the public

interests in access,” which requires the court to “weigh the interests of the public, which are

presumptively paramount, against those advanced by the parties.” 8 “[T]he party seeking to keep

records sealed bears the burden of justifying that secrecy . . . .” 9

          The court finds that Defendants have failed to carry their burden to seal the complaint

and, in the alternative, the entire case. In nearly all civil and criminal litigation filed in the United

States Courts, one party asserts that the allegations leveled against it by another party are

patently false, and the result of the litigation may quickly prove that. However, if the purported

falsity of the complaint’s allegations were sufficient to seal an entire case, then the law would

recognize a presumption to seal instead of a presumption of openness. Tellingly, Defendants

cannot cite any case—and the court cannot find any—that would allow either the complaint or

this entire case to be sealed because an infamously litigious plaintiff has filed claims in a court

after some of those claims had been previously rejected in another court. To deal with such

circumstances, the law provides remedies such as issue preclusion, 10 claim preclusion, 11 the



8
    Bacon, 950 F.3d at 1293 (quotations and citation omitted).
9
    Id. (quotations and citation omitted).
10
  Park Lake Res. Ltd. Liab. v. U.S. Dep’t of Agric., 378 F.3d 1132, 1136 (10th Cir. 2004) (“In
contrast to claim preclusion, issue preclusion bars a party from relitigating an issue once it has
suffered an adverse determination on the issue, even if the issue arises when the party is pursuing
or defending against a different claim.”).
11
  Id. (“Claim preclusion bars a party from relitigating a claim or cause of action on which final
judgment has been rendered.”).


                                                    3
Case 2:20-cv-00641-HCN-JCB Document 5 Filed 09/23/20 PageID.226 Page 4 of 4




Rooker-Feldman doctrine, 12 and vexatious litigant motions to restrict a plaintiff from filing new

cases in federal court. 13 However, sealing the complaint or the entire case is not among the

options that the law provides.

                                               ORDER

         Therefore, Defendants’ motion 14 is DENIED.

         DATED September 23, 2020.

                                               BY THE COURT:



                                               JARED C. BENNETT
                                               United States Magistrate Judge




12
  Lance v. Dennis, 546 U.S. 459, 463 (2006) (“[U]nder what has come to be known as the
Rooker–Feldman doctrine, lower federal courts are precluded from exercising appellate
jurisdiction over final state-court judgments.”).
13
  Berg v. Gedo, No. 20-4046, 2020 WL 5230553, *1 (Sept. 2, 2020 10th Cir.) (affirming district
court’s denial to allow plaintiff to file frivolous action after plaintiff placed on district court’s
restricted filer list).
14
     ECF No. 1.


                                                  4
